Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000117
                                                        04-JUN-2014
                                                        08:30 AM



                          SCWC-13-0000117


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I
________________________________________________________________

         MICHAEL DOYLE RUGGLES, REV. NANCY WAITE HARRIS,

  KENNETH V. MIYAMOTO-SLAUGHTER, WENDY TATUM, DAVID TATUM, and

      ROBERT S. MURRAY, Petitioners/Plaintiffs-Appellants,

                                and

              GEORGE HERMAN KLARE, BARBARA JEAN LANG,

                       Plaintiffs-Appellees,


                                vs.


   DOMINIC YAGONG, DONALD IKEDA, J. YOSHIMOTO, DENNIS ONISHI,

    FRED BLAS, BRITTANY SMART, BRENDA FORD, ANGEL PILAGO, and

      PETE HOFFMAN, current Hawai'i County Council members;

              JAY KIMURA, Hawai'i County Prosecutor;

MITCHELL ROTH and CHARLENE IBOSHI, Deputy Prosecuting Attorneys;

     BILLY KENOI, Hawai'i County Mayor, respondeat superior,

         HARRY KUBOJIRI, Hawai'i County Chief of Police,

        KELLY GREENWELL, GUY ENRIQUES, and EMILY NAE'OLE,

             previous Hawai'i County Council members,

                Respondents/Defendants-Appellees,

                 and JOHN DOES 1-10, Defendants. 

________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000117; CIV. NO. 11-1-117)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Petitioners/Plaintiffs-Appellants Michael Doyle

Ruggles, Rev. Nancy Waite Harris, Kenneth V. Miyamoto-Slaughter,

Wendy Tatum, David Tatum, and Robert S. Murray’s application for

writ of certiorari filed on May 4, 2014, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, June 4, 2014.

Michael Doyle Ruggles,         /s/ Mark E. Recktenwald
Rev. Nancy Waite Harris,
Kenneth V. Miyamoto-           /s/ Paula A. Nakayama
Slaughter, Wendy Tatum,
David Tatum, and               /s/ Sabrina S. McKenna
Robert S. Murray
petitioners pro se             /s/ Richard W. Pollack

Katherine A. Garson and        /s/ Michael D. Wilson
Michael J. Udovic
for respondents




                                  2